DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/28/2021 does not place the application in condition for allowance.
The previous art rejections are revised to incorporate new claim limitations.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0364631 to Aiken (of record).
Regarding claims 1, 3, and 4, Aiken teaches the a solar power generator comprising
a support 101 provided with a plurality of transmission lines (Marked-up Fig. 3A directly below identifies three cylindrical vias, each filled with a conductor similar to the vias 30x in the 

    PNG
    media_image1.png
    259
    776
    media_image1.png
    Greyscale

a plurality of first electrodes disposed on one side of the support 101 (strip-like electrodes 107, 108 are formed on a side of support 101 that is obscured in Fig. 3B, similar to the first electrodes explicitly shown in Fig. 2D, ¶0162; a skilled artisan would understand that, in the embodiment of Figs. 3, the strip-like electrodes extend on the one side of the support in a pattern overlaid on Marked-up Fig. 3A above and Marked-up Fig. 3B below)

    PNG
    media_image2.png
    457
    744
    media_image2.png
    Greyscale

a solar cell module (comprising cells 200-207) mounted on the support 101 and electrically connected to a part of the plurality of first electrodes via a part of the plurality of transmission lines (Marked-up Fig. 3B above identifies a part of the first electrodes that is the part excluded from the inset of Fig. 3B; although not explicitly shown, a skilled artisan would understand that cells 200-206 of the module are electrically connected to that part by corresponding transmission lines) 
a plurality of second electrodes (including electrodes 451, 452, 453 explicitly shown in the inset of Fig. 3B and those that are present but not detailed in the wider view of Fig. 3B) disposed on an opposite side of the support 101 from the side on which the plurality of first electrodes is disposed (¶0159), wherein
the plurality of second electrodes includes a second electrode 451 connected one-to-one to the rest of the plurality of first electrodes via the rest of the plurality of transmission lines (only one second electrode is connected to a portion of the rest of the plurality of first electrodes via the transmission lines identified in Marked-up Figs. 3A, 3B above), and a second electrode 452/453 connected many-to-one to the rest of the first electrodes via the rest of the transmission lines (two portions 452/453 of a second electrode are connected to a portion of the rest of the plurality of electrodes via the transmission lines)
wherein the solar cell module includes
a module electrode on the high potential side (while not shown, solar cell 205, for instance, includes a module electrode similar to electrode 207a of cell 207 that is at a voltage with a higher absolute value than electrode 207b; also see Fig. 5, ¶0173-0178) which is connected to one of the first electrodes of the part of the plurality of first electrodes via at least a first transmission line of the plurality of transmission lines (the module electrode on the high potential side of cell 205 is electrically connected to the bottom-most of the first electrodes in the part of the plurality of first electrodes identified in Marked-up Fig. 3B above through an element analogous to 453 and a transmission line obscured in Fig. 3B; also see Fig. 6B, ¶0182)
a module electrode on the low potential side (while not shown, solar cell 205 includes a module electrode similar to electrode 207b of cell 207 that is at a voltage with a lower absolute value than electrode 207a) which is connected to another one of the first electrodes of the plurality of first electrodes via at least a second transmission line of the plurality of transmission line (the module electrode on the low potential side of 205 is electrically connected to the top-most of the first electrodes in the part of the plurality of first electrodes identified in Marked-up Fig. 3B above through an element analogous to 453 and a transmission line obscured in Fig. 3B), the another one of the first electrodes being different from the one of the first electrodes which the module electrode on the high potential side is connected to.
Per claim 3, Aiken teaches the limitations of claim 1. The limitation “wherein, when an external device is connected to the one side of the support, power generated by the solar cell module is transmitted to the part of the first electrodes and is output from the part of the first electrodes to the external device” is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. Aiken clearly teaches that the first electrodes, including the previously identified part of the first electrodes, collect power (¶0146), capable of being used to power a satellite or space vehicle (¶0008, 0058, 0185). Therefore a skilled artisan would understand that the solar power generator of Aiken is capable of performing the claimed intended use.
Per claim 4, Aiken teaches the limitations of claim 1. The limitation “wherein, when another solar power generator is connected to the opposite side of the support, power input from the another solar power generator to the second electrode electrically connected one-to-one to the rest of the first electrodes is transmitted to a connected first electrode among the rest of the first electrodes, and is output from the connected first electrode to the external device” is an intended use limitation. Aiken clearly teaches that current flows between the second electrode connected one-to-one to the rest of the first electrodes (451 in Fig. 3B) and the connected first electrode among the rest of the first electrodes (see previously cited passages and reasoning). Further, such current collected on the first electrode can be outputted to an external device. Therefore a skilled artisan would understand that the solar power generator of that invention is capable of performing the claimed intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiken, and further in view of US PGPub 2018/0138352 to Aiken II (of record).
Regarding claim 2, Aiken teaches the limitations of claim 1. As, the second electrode electrically connected many-to-one to the rest of the first electrodes, two of the second electrodes 452, 453 are electrically connected to one of the first electrodes (see cited passages and reasoning above). The second electrodes connect to oppositely polarized module electrodes 207a, 507b on cells 207 and 507, delivering current to the corresponding first electrode. Aiken does not teach that three of the second electrodes are present and electrically connected to one of the first electrodes.
However, Aiken II teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to connect an additional electrode (element 209 of Fig. 6E) between oppositely polarized module electrodes so that a bypass diode can provide protection to solar cells (¶0049). Therefore, the second electrode connected many-to-one to the rest of the first electrodes are three second electrodes electrically connected to one of the first electrodes in modified-Aiken.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiken.
Regarding claims 7-9, Aiken teaches a solar array (Figs. 8, 9) comprising a plurality of solar power generators 1000, 10001 connected to each other (¶0185-0187), the solar power generators each being the solar power generator having the limitations of claim 1 (see rejection of claim 1 above for detail). The array is configured to function as part of a satellite or space vehicle, but is not particularly disclosed as a wing. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the array in the form of a solar array wing, as satellites or space vehicles are often configured with solar arrays in the form of wings (¶0010). Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Per claim 8, modified-Aiken teaches the limitations of claim 7. Aiken clearly teaches that current flows between the second electrode 452/453 connected many-to-one to the rest of the first electrodes and the connected first electrode among the rest of the first electrodes (see previously cited passages and reasoning). The plurality of solar power generators are connected to each other in series (¶0187). Therefore, among the plurality of solar power generators, the first electrode connected to the second electrode electrically connected many-to-one to the rest of the first electrodes in one of two of the solar power generators connected to each other is connected to one of the second electrodes electrically connected many-to-one to the rest of the first electrodes in another one of the two solar power generators through the series connection between solar power generators.
Per claim 9, modified-Aiken teaches the limitations of claim 7. A skilled artisan would at once envisage an embodiment of a solar array wing in which the plurality of solar power generators are formed with the same characteristics, including the wiring pattern of the rest of the transmission lines. Therefore at least two of the plurality of solar power generators have wiring of the same pattern as the rest of the transmission lines.
Regarding claim 10, Aiken teaches a space structure (Figs. 8, 9) comprising a solar array. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the solar array as a solar array wing for the reasons stated in the rejection of claim 7 above. Further, the plurality of solar power generators would have a structure as described in claim 1 (see rejection of claim 1 above). Aiken’s solar array comprises a structure body 2001 connected to a side of one of the plurality of solar power generators 1000, 1001. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the structure body connected to the one side of the support of one of the plurality of solar power generators, as forming the structure body to be connected to the one side or the opposite side of the support would each be obvious to try.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. Applicant seems to argue on p. 6-7 of the Remarks that Aiken’s element 452 does not read on a second electrode, layer 510 of solar cell 507 does not read on a module electrode, that a via such as 147a exemplified in Fig. 6B does not read on a transmission line, and that layer 103 does not read on a first electrode within the broadest reasonable interpretation. The examiner could not identify a special limiting definition for any of these elements which would narrow the scope of those terms to the elements disclosed in the disclosure. MPEP §2111.01.IV. The definition of “electrode” includes “a small piece of metal or other substance that is used to take an electric current to or from a source of power” and “any terminal that conducts an electric current into or away from various conducting substances in a circuit” (retrieved from https://www.collinsdictionary.com/dictionary/english/electrode on 9/30/2021). These elements are all capable of transmitting electrical current, and are part of a solar cell module, and therefore each read on a transmission line, electrode, or module electrode within the broadest reasonable interpretation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726